FILED
                             NOT FOR PUBLICATION                            OCT 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAMON E. JACKSON,                                No. 10-17331

               Plaintiff - Appellant,            D.C. No. 2:08-cv-02502-FCD-
                                                 CMK
  v.

D. K. SISTO, Warden; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Lamon E. Jackson, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

exhaust administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to exhaust, and for clear error its factual

determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We

affirm.

       The district court properly dismissed the action because Jackson’s failure to

submit a timely inmate grievance appeal as to his failure-to-protect claim did not

constitute proper exhaustion. See Woodford v. Ngo, 548 U.S. 81, 83-84, 93 (2006)

(“[P]roper exhaustion” is mandatory and cannot be satisfied by filing an

administrative grievance that is properly rejected as “untimely or otherwise

procedurally defective[.]”); see also Booth v. Churner, 532 U.S. 731, 734 (2001)

(an inmate seeking only money damages must complete a prison administrative

process capable of addressing his complaint and providing some form of relief,

even if the process does not provide for the recovery of monetary relief).

       We construe the dismissal of Jackson’s claims to be without prejudice. See

Wyatt, 315 F.3d at 1120 (explaining that if the court concludes that a prisoner has

failed to exhaust, the proper remedy is dismissal without prejudice).

       Jackson’s remaining contentions are unpersuasive.

       AFFIRMED.




                                             2                                       10-17331